Title: To Alexander Hamilton from Representatives of the Oneida Indians, 15 January 1794
From: Representatives of the Oneida Indians
To: Hamilton, Alexander



Oneida [New York] Jany: 15th 1794
Brother, attend to our words,

We write to you in particular, because some of us know you. We have all heard that you are a friend of every body—Indians as well as White people. We rejoice to hear it. We always want friends among our Brothers the white people. But should the troubles which afflict the Nations over the great Waters reach this Country, we shall again, more particularly stand in need of the friendship of our Bretheren the people of the United States. No body can tell what may happen. We think it would be good, & we wish you Brother to recommend it to Congress, to advise the Senecas & Onondagos at buffaloe Creek, to send some of their Children to be educated at a School which is erected in our Neighbourhood—where we have sent some of our Children to learn to read & write—and that provision be made for their Support. We think that such a measure would serve to strengthen & brighten the Chains of friendship with those Nations. Brother, We Salute you. This is all we have to say.

John Shianondo  X   his mark
Peter Onegomba  X   his mark
John Onodigo  X   his mark
Peter Sademarenghkin  X   his mark
Todwick Thaghasaweta  X   his mark
Cornelius Thahiktoton  X   his mark
Thomas Shononghsis  X   his mark
Daniel Shianondo  X   his mark
Alexr. Hamilton Esqr:

